Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 22, 2019

The Court of Appeals hereby passes the following order:

A20A0676. SAM L. LEVINE v. DAVID B. HODGINS.

      Nicole Chavannes retained attorney Sam L. Levine to represent her in a claim
arising from an automobile accident. Levine was subsequently disbarred by order of

the Supreme Court. Matter of Levine, 303 Ga. 284 (811 SE2d 349) (2018). Chavannes
retained new counsel, David B. Hodgins, who entered into a settlement agreement on

her behalf. Levine claims an attorney lien in a portion of the settlement proceeds for
work he allegedly performed on the case after he was disbarred. Hodgins filed this

interpleader action asking the trial court to determine entitlement to the disputed
funds. Levine then filed motions to collaterally set aside or vacate the Supreme

Court’s disbarment order on the ground that the order is void. The trial court
dismissed the motions for lack of jurisdiction. Levine appeals that ruling to this

Court. We, however, lack jurisdiction.
      “The Supreme Court of Georgia is endowed with the inherent and exclusive
authority to govern the practice of law in Georgia.” Wallace v. State Bar of Ga., 268
Ga. 166, 166 (1) (486 SE2d 165) (1997) (citing, e.g., Eckles v. Atlanta Technology

Group, 267 Ga. 801 (485 SE2d 22) (1997)). “[N]o court save the Supreme Court of
Georgia has jurisdiction of a cause of action whereby a party seeks to challenge the
action or inaction of the State Bar or any person in connection with a disciplinary
proceeding.” Wallace, 268 Ga. at 167 (1). Because this case invokes the Supreme
Court’s exclusive authority over attorney disciplinary proceedings, and because the

Supreme Court has the ultimate responsibility for determining appellate jurisdiction,
see Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587)

(1996), this appeal is hereby TRANSFERRED to the Supreme Court for disposition.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/22/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.